11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Timothy Eric Andrade,                            * From the 70th District
                                                   Court of Ector County,
                                                   Trial Court No. A-40,862.

Vs. No. 11-14-00130-CR                           * August 21, 2014

The State of Texas,                              * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)

     This court has considered Timothy Eric Andrade’s motion to dismiss his appeal
and concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.